        Case 1:11-cv-05450-NRB Document 519 Filed 05/30/19 Page 1 of 1




                                                                May 30, 2019


BY ECF

The Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

              Re:    Mayor & City Council of Baltimore v. Bank of America Corp., et
                     al., 1:11-cv-05450-NRB (“OTC Action”), proceeding as part of In re
                     LIBOR-Based Financial Instruments Antitrust Litigation, 1:11-md-
                     2262-NRB

Dear Judge Buchwald:

       I have appeared as counsel for Citigroup Inc. and Citibank, N.A. (together, “Citi”)
in the above-captioned matter. As of May 31, 2019, I will no longer be an attorney at the
law firm Covington & Burling LLP. Pursuant to Local Civil Rule 1.4, I respectfully request
an order removing my individual appearance from the docket and from the ECF
distribution list for this action.

        My departure will not affect any pending deadlines, nor will it occasion any delay
in this matter. Citi’s settlement of the OTC Action received final approval from the Court
on August 2, 2018. Covington & Burling LLP has already appeared in this action and will
continue to represent the interests of Citi in this action. There is no retaining or charging
lien being asserted.

                                          Respectfully submitted,

                                          s/ Thomas A. Isaacson

                                          Thomas A. Isaacson

cc:    Counsel of Record (via ECF)
